Por cuanto, la Sucesión del demandado-apelado-apelante fallecido fué notificada el día 16 de marzo próximo pasado de nuestra resolución de 8 del expresado mes por la cual fijóse un plazo de 30 días para que dicha parte pudiera ra-dicar su alegato como apelante, y tal alegato no ha sido ra-dicado ;
Por cuanto, la parte apelada pide la desestimación de la *1006apelación establecida por el demandado alegando los hechos que se consignan en el párrafo anterior,
Poe taNto, se declara con lngar la moción de dicha parte demandante y en sn consecuencia se desestima por abandono la apelación establecida en este caso por la parte demandada.